TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00075-CR


NO. 03-99-00076-CR







Mark Anthony Hamilton a/k/a "Youngster", Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NOS. 48,959 & 49,303, HONORABLE WILLIAM E. BACHUS, JR., JUDGE PRESIDING






PER CURIAM

Appellant Mark Anthony Hamilton pleaded guilty to two indictments accusing him
of aggravated robbery.  Tex. Penal Code Ann. § 29.03 (West 1994).  After accepting the pleas
and hearing appellant's judicial confessions, the district court adjudged him guilty in both causes
and assessed punishment at imprisonment for twenty years.

Appellant's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant
was advised of his right to examine the appellate records and to file a pro se brief.  No pro se brief
has been filed.

We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  We find nothing in the records that might arguably support the
appeals.

The judgments of conviction are affirmed.


Before Chief Justice Aboussie, Justices Kidd and Patterson

Affirmed

Filed:   May 6, 1999

Do Not Publish